Exhibit SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT This SECOND AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT (this "Amendment") dated as of May 1, 2009, is among COMSTOCK RESOURCES, INC. (the "Borrower"), the banks named on the signature pages hereto (together with their respective successors and assigns in such capacity, each as a "Lender"), and BANK OF MONTREAL, as administrative agent for the Lenders (in such capacity, together with its successors and assigns, the "Administrative Agent"). PRELIMINARY STATEMENT A.The Borrower, the Administrative Agent, the Lenders and certain other parties have entered into that certain Second Amended and Restated Credit Agreement dated as of December 15, 2006, as amended by that certain First Amendment to Second Amended and Restated Credit Agreement dated as of April 30, 2008 (as so amended and as further amended, restated, modified or supplemented from time to time until the date hereof, the "Credit Agreement"). B.Subject to the terms and conditions of this Amendment, the Lenders, the Administrative Agent, the Issuing Bank and the Borrower have agreed to enter into this Amendment in order to effectuate such amendments and modifications to the Credit Agreement and redetermine the Borrowing Base, all as set forth herein. NOW THEREFORE, in consideration of the foregoing and the mutual agreements set forth herein, the parties agree as follows: Section
